Citation Nr: 1755487	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  13-30 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).  

2.  Entitlement to a compensable rating for left medial plateau stress fracture.  

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral femur fracture.  

4.  Entitlement to service connection for bilateral femur fracture. 


REPRESENTATION

Veteran represented by: The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2010 to May 2010.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2011 and July 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In the July 2012 rating decision, the RO denied a compensable rating for left distal tibia stress fracture (now characterized as left medial plateau stress fracture) and declined to reopen the Veteran's claim for service connection for bilateral femur fracture, based on no new and material evidence submitted.  The Veteran submitted a timely Notice of Disagreement (NOD) and in a September 2013 Statement of the Case (SOC), the RO reopened and again denied the Veteran's claim for service connection for bilateral femur fracture.  

Regarding the petition to reopen the claim of service connection for bilateral femur fracture, although the RO reopened the claim when it decided the underlying issue on the merits in the September 2013 SOC, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

As to the remaining issues on appeal, in an October 2013 telephone communication (VA Form 21-0820, Report of General Information), the Veteran indicated she intended to file a substantive appeal of all issues considered in the NOD dated February 2010, and NOD dated April 2013.  The VA 21-0820 indicates that the Veteran would still submit a formal substantive appeal (VA Form 9) on the issues; however, a VA Form 9 is not of record.  The Board finds that the October 2013 correspondence should be liberally construed as a substantive appeal, in lieu of a VA Form 9, and the Board will exercise jurisdiction over the claims.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (finding that VA waives objection to the timeliness of a Substantive Appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

Of note, in the same VA 21-0820, the Veteran indicated she intended to appeal the September 2013 rating decision's denial of a higher initial rating for service-connected bilateral ankles and a higher initial rating for right medial plateau stress fracture.  The RO issued an SOC in December 2014 on these issues.  No documents have been received from the Veteran within the appeal period that can be construed as a Substantive Appeal of those issues.  They have not been included on any subsequent Supplemental Statement of the Case, certified as on appeal to the Board in a VA Form 8, and are not otherwise part of any communication that would suggest to the Veteran that they are still on appeal to the Board.  See Percy, 23 Vet. App. at 45-47.  Therefore, the issues of a higher initial rating for bilateral ankles and for right medial plateau stress fracture are not before the Board.  


FINDINGS OF FACT

1.  The Veteran's service-connected GERD does not result in considerable impairment of health.  

2.  The Veteran's left medial plateau stress fracture is manifested by painful noncompensable limitation of flexion. 

3.  A September 2010 rating decision denied the Veteran's initial claim of service connection for bilateral femur stress fracture; the Veteran did not appeal this decision, or submit new and material evidence within a year of its issuance.  

4.  Evidence received since the September 2010 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral femur fracture; and raises a reasonable possibility of substantiating such claim.

5.  A preponderance of the probative evidence is against a finding that the Veteran's claimed bilateral femur fracture is etiologically linked to active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 10 percent for service-connected GERD have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7346 (2017).  

2.  The criteria for a 10 percent disability rating, but no higher, for residuals of a left medial plateau stress fracture have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.59, 4.71a, DC 5262.

3.  The September 2010 rating decision that denied a claim for service connection for bilateral femur fracture is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

4.  New and material evidence has been received, and the claim for service connection for bilateral femur stress fracture is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

5.  The criteria for service connection for a bilateral femur fracture have not been met.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issue with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to her claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Standards and Analysis 

      Increased Rating - GERD

The Veteran contends that she is entitled to a disability rating in excess of 10 percent for her service-connected GERD.  

Disability ratings are determined by comparing a Veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of the two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3.  

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  

The Veteran's service-connected GERD has been rated as 10 percent disabling throughout the appeal period pursuant to DC 7399-7346.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the rating; the additional DC is shown after the hyphen.  38 C.F.R. § 4.27.  Here, the hyphenated DC indicates that the Veteran's GERD has been rated under the criteria for a hiatal hernia. 

DC 7346 states that a 10 percent evaluation is warranted where the evidence shows two or more of the symptoms for the 30 percent rating of less severity.  A 30 percent evaluation is assigned when there is evidence of persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  See 38 C.F.R. § 4.114, DC 7346.

On June 2010 VA examination, the Veteran was diagnosed with GERD.  The Veteran reported a history of heartburn and the use of Prilosec to manage symptoms.  The Veteran reported that she did not have a history of nausea, vomiting, diarrhea, constipation, indigestion, abdominal swelling, abdominal mass, regurgitation, hemorrhoids, hernia, or jaundice.  She did not have a history of dysphagia, hematemesis, melena, gallbladder attacks, pancreatitis, or abdominal pain.  An upper GI radiographic and fluoroscopic evaluation was performed.  It reflected adequate distensibility and mucosa, no evidence of a hiatal hernia, no active ulcerations, intrinsic or extrinsic mass-effect.  A July 2010 VA X-ray report also reflected GERD. 

On August 2011 VA gastrointestinal examination, the VA examiner noted that the Veteran suffered from gnawing or burning pain of the gastric system daily, occurring one to several hours after eating, for one to two hours.  The Veteran also reported belching, early satiety, and abdominal tenderness.  The Veteran indicated that she was not taking medication as she was pregnant.  She reported a poor tolerance to many foods as it caused her epigastric pain.  She reported that she had not had any episodes of hematemesis or melena, nausea, or vomiting.  Physical exam revealed no signs of significant weight loss or malnutrition or signs of anemia.

On September 2013 VA gastrointestinal examination, the Veteran reported reflux, bloating, and epigastric burning in the morning after eating breakfast, with nausea.  Signs and symptoms included persistently recurrent epigastric distress, pyrosis (heartburn), reflux, and mild nausea, lasting less than one day.  The Veteran did not have an esophageal stricture, spasms of the esophagus, an acquired diverticulum of the esophagus, or additional signs or symptoms related to her service-connected GERD.  

An April 2014 VA primary care treatment record indicates that the Veteran was taking prescription medication to control her GERD.  

The evidence of record fails to reflect that the Veteran has demonstrated sufficient GERD symptoms so as to warrant the assignment of a rating higher than 10 percent.  In that regard, during her August 2011 VA gastrointestinal examination, the examiner noted that the Veteran experienced daily episodes of gnawing or burning pain, lasting for one to two hours, with belching and abdominal tenderness.  During her September 2013 gastrointestinal examination, the Veteran reported reflux, bloating, and epigastric burning in the morning after eating breakfast, with mild nausea.  The Veteran's VA treatment records reflect findings consistent with the Veteran's VA examination reports.  

Given the foregoing, the Board concludes that while the Veteran currently experiences epigastric distress, pyrosis (heartburn), reflux, and mild nausea as a result of her service-connected GERD, these symptoms are not productive of a considerable impairment to her health and reflect symptoms of lesser severity that more nearly approximate the criteria for the 10 percent rating assigned.  A higher evaluation of 30 percent is not warranted unless there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment to health.  The record also does not reflect that she has any other related symptoms that cause considerable or severe impairment to health.  Thus, the record fails to reflect a basis for awarding a rating higher than the Veteran's currently-assigned 10 percent rating.  

The Board has also considered rating of the Veteran's GERD under other diagnostic criteria for gastrointestinal disabilities.  See 38 C.F.R. § 4.114, DC 7301-54.  The Veteran's GERD, however, has not been shown to have resulted in any symptomatology which would, in the context of different diagnostic criteria, result in a higher rating.

Accordingly, the preponderance of the evidence is against the claim for awarding a higher initial rating for the Veteran's service-connected GERD; there is no reasonable doubt to be resolved, and a rating in excess of 10 percent is not warranted.

      Increased Rating - Left Medial Plateau Stress Fracture

The Veteran contends that she is entitled to a compensable disability evaluation for her service-connected left medial plateau stress fracture.  

The Veteran's left medial plateau stress fracture has been rated under DC 5299-5261 as noncompensable.  Under DC 5261, a 10 percent rating is available where extension of the knee is limited to 10 degrees, a 20 percent rating is warranted where extension is limited to 15 degrees, and a 30 percent rating is available where extension is limited to 20 degrees.  38 C.F.R. § 4.71a. 
Limitation of flexion of the knees is evaluated under DC 5260.  A 10 percent rating is warranted under DC 5260 where flexion is limited to 45 degrees, a 20 percent rating is available where flexion is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a.

Normal ranges of motion of the knee are to 0 degrees in extension, and 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id. 

When evaluating musculoskeletal disabilities, VA may, in addition to applying the schedular criteria, assign a higher disability rating when the evidence demonstrates functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use, if those factors are not considered in the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or misaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Petitti v. McDonald, 27 Vet. App. 415 (2015), the United States Court of Appeals for Veterans Claims (Court) rejected VA's argument that § 4.59 requires painful motion, such that the mere presence of joint pain is not sufficient.  Id. at 428-29.  The Court held that under § 4.59, "the trigger for a minimum disability rating is an actually painful, unstable, or malaligned joint," explaining that § 4.59 speaks to both painful motion of joints and actually painful joints.  Id. at 425.  Moreover, the Court held that § 4.59 does not require "objective" evidence, but can be satisfied with lay and other non-medical evidence.  Id. at 429.

Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss.  Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).

The determination as to whether these requirements are met is based on analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

On June 2010 VA examination, the Veteran was diagnosed with left distal tibia stress fracture.  A bone scan was also performed, which reflected a small mild periosteal lesion in the distal left tibia as may be seen with grade 1 stress fractures or trauma.  The VA examiner noted that there was no evidence of fracture in the bilateral knees or bilateral femurs, verified by X-ray reports and a bone scan.  The Veteran related complaints of leg pain, starting in February 2010, which was diagnosed as shin splints.  The Veteran also reported that she was unable to stand for more than a few minutes at a time, unable to walk more than 1/4 mile.  Upon physical examination, the examiner noted an abnormal gait due to limping.  The sensory, reflex, and strength examinations were all normal.  The examiner noted there was no muscle atrophy.  

In a June 2010 statement, the Veteran's neighbor, Y.H.V., asserted that she has observed that the Veteran "is not the same girl that she was before she joined the Army."  Y.H.V. also stated she had seen the Veteran walking with difficulty, and she has heard from the Veteran that she has many inconveniences due to her condition.  

In another June 2010 statement, the Veteran's mother noted that before she joined the military she was a "normal person with a job and she was studying at the university."  The Veteran's mother continued that "now she is suffering and cannot walk, run, or drive because her legs cause her a great deal of pain."  

The Veteran also submitted lay evidence in June 2010.  She asserted that after her discharge from the Army due to her stress fracture, she is unable to walk or stand for more than five minutes.  Further, she stated she cannot run, drive, or bend her knees and will often lose control of her walking because her legs get numb and she loses balance.  She also stated that she does not have the same quality of life like she did before she joined the Army.  

In a September 2010 statement, the Veteran's neighbor, I.C., stated that she has known the Veteran since she was a little girl, and she had always been a dynamic woman, working hard and studying.  Further, I.C. stated that since the Army discharged her she has not been the same person.  The Veteran's health has been declining, and she is sometimes unable to walk.  

A January 2012 VA nursing note reflects that the Veteran sought treatment for the pain in her leg with numbness.  A February 2012 VA treatment note reflects treatment with tramadol due to bilateral leg condition.  

On June 2012 VA knee and lower leg examination, the Veteran reported that she experiences leg pain and numbness, worse in the left leg than the right.  She reported intermittent pain associated with standing or walking for several minutes.  The Veteran also reported flare ups, upon which she must stop what she's doing and prop her legs up for relief.  

Upon physical examination, the examiner noted bilateral knee flexion to 140 degrees with objective evidence of pain at 130 degrees and no limitation of extension.  Upon repetitive use testing, there was no functional loss, impairment, or additional limitation to range of motion.  There was tenderness or pain to palpation of both knees.  Strength and stability testing was normal.  Shin splints and stress fracture of the lower extremity was noted bilaterally.  The examiner noted the Veteran experienced tenderness to palpation at the bilateral femur, tibia plateau medial and lateral bilaterally, anterior tibia, malleolus medial and lateral bilaterally, no ankle or knee instability, no swelling, rubor or calor, no tenderness to palpation at left or right hip, negative Patrick test bilaterally.  The examiner also noted that the Veteran had a normal gait without assistive devices with normal cadence.  

On September 2013 VA knee and lower leg examination, the Veteran reported bilateral knee pain, and that years ago a private physician told her she had effusion.  The Veteran did not report any flare-ups.  Upon physical examination, range of motion testing reflected no limitation of flexion or extension bilaterally with no objective evidence of painful motion.  Upon repetitive use testing, the Veteran had flexion to 135 degrees bilaterally, with pain and the examiner noted there was functional loss in both lower extremities due to the contributing factor of less movement than normal.  The Veteran reported pain on palpation bilaterally.  Strength and stability testing was normal bilaterally.  The examiner noted shin splints and stress fracture of the lower extremity, bilaterally, with the primary symptom of pain.  

An April 2014 VA treatment note indicates that the Veteran sought treatment for the tingling in her lower extremities due to bilateral stress fractures in service.  

Throughout the pendency of the appeal, the Veteran's left medial plateau stress fracture has been manifested by an actually painful musculoskeletal involvement that would warrant the minimum 10 percent rating under DC 5260 for noncompensable limitation of flexion with pain.  38 C.F.R. § 4.59.  The June 2012 VA examiner noted tenderness or pain of the left tibia with pain at 130 degrees of flexion.  The September 2013 VA examiner noted a decrease in the Veteran's knee flexion due to pain.  The Veteran's reports of pain are corroborated by VA examiners and lay statements from the Veteran's mother and neighbors regarding observed symptoms to be competent and credible and were objectively shown on VA examination.  Therefore, the Veteran's left medial plateau stress fracture is actually painful and results in a noncompensable limitation of flexion.  See Burton, 25 Vet. App. at 4-5; Petitti, 27 Vet. App. at 425.  Accordingly, the criteria for an initial 10 percent rating pursuant to 38 C.F.R. § 4.59 for left medial plateau stress fracture have been met. 

However, a rating in excess of 10 percent is not warranted for the Veteran's left medial plateau stress fracture.  The record does not reflect that the Veteran has limitation of flexion or extension that would warrant a higher or a separate compensable rating for such impairment, even when considering DeLuca factors of pain and functional loss.

The Board has also considered whether the Veteran is entitled to any higher or separate ratings under any other DC used to evaluate the knee.  There is no evidence the Veteran has experienced any instability of the knee; therefore, she is not entitled to a separate compensable rating under DC 5257 based on recurrent subluxation or lateral instability.  Further, the Board finds that DC 5256 (ankylosis of the knee), 5258 (dislocated semilunar cartilage), 5259 (removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has had any of those conditions.

Based on the foregoing, the Board finds that the evidence reflects that a preponderance of the evidence is against assignment of an initial rating in excess of 10 percent for the Veteran's left medial plateau stress fracture; therefore, the claim is denied.  

      Bilateral Femur Fracture 

      New and Material

The Veteran contends that she is entitled to service connection for a bilateral femur fracture.  As noted in the introduction, the Veteran's claim was originally denied in September 2010 based on a finding that there was no relationship to the Veteran's service.  The Veteran filed a timely Notice of Disagreement (NOD) and an SOC was issued in October 2011, to which the Veteran did not file a substantive appeal within 60 days.  Thus, the September 2010 decision is final as to the denial of service connection for bilateral femur fracture.  38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Thereafter, the Veteran filed a claim to reopen the claim in February 2012.  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  The Court interpreted the language of 
38 C.F.R. § 3.156(a), and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

As noted above, the RO reopened and denied the claim for service connection for bilateral femur fracture on a de novo basis.  However, the Board must first consider whether new and material evidence has been received to reopen the claim, regardless of the RO's actions.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.

The evidence of record at the time of the September 2010 rating decision consisted of the Veteran's STRs, reflecting shin splints in service, lay statements from the Veteran, her mother, and two neighbors, VA examination of June 2010, VA bone examination of June 2010, and a report of general information (VA 21-0820) dated September 2010.  The VA bones examination of June 2010 reflected no diagnosis for residuals of bilateral femur fracture.  X-ray reports included no radiographic evidence of bone or articular soft tissue abnormalities.  STRs were negative of any medical evidence showing a bilateral femur fracture in service.  

The evidence associated with the claims file after the September 2010 rating decision included VA treatment records from June 2010 to June 2013, the summary of an informal conference report with a Decision Review Officer in July 2013, and a VA examination from June 2012.  

The June 2012 VA examination diagnosed the Veteran with bilateral femur stress fractures and noted that the diagnosis was originally during service.  The June 2012 VA examination is new, in that it was not previously of record.  The evaluation suggests a relationship between the Veteran's service and her claimed bilateral femur stress fractures.  Since the lack of evidence of a relationship to service was part of the basis for the denial of the claim in the prior decision, this new evidence clearly relates to an unestablished fact necessary to substantiate the claim and is material.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110 (2010). 

New and material evidence has been received to reopen the claim for service connection for residuals bilateral femur stress fracture, and reopening the claim is warranted.  38 C.F.R. § 3.156(a).  The Board will proceed by adjudicating this claim on the merits.  As the AOJ adjudicated this claim on the merits in the August 2013 statement of the case and September 2013 supplemental statement of the case, to include consideration of all new, pertinent evidence, the Veteran is not prejudiced by the Board's action.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).

		Service Connection

The Board must now turn to the analysis of service connection for bilateral femur fracture.  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.            § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In the present case, the Board finds that the Veteran has been diagnosed with bilateral femur fracture during the appellate period.  The June 2012 VA examiner determined that the Veteran had a diagnosis of residuals of bilateral femur stress fracture and therefore, the first element of service connection is met.  

As to the second element of service connection, the Board also finds that the competent evidence of record supports that the Veteran experienced an in-service event or injury.  STRs reflect that in February and March 2010 the Veteran was on temporary duty restriction, was unable to perform any physical training, could not walk or stand for extended periods of time, could not participate in formation, was instructed to sit in class, and was treated with tramadol and acetaminophen.  Therefore, the Board finds the second element of service connection is met.  

Turning to the question of whether there is a nexus, or link between the current disability and service, the Board finds that a preponderance of the evidence is against a finding that the claimed bilateral femur fracture is related to the Veteran's in-service injury.  

On June 2012 VA examination, the Veteran was provided X-rays, which revealed a bilateral medial tibia plateau stress fracture and bilateral ankle stress reaction.  Although the examiner initially indicated that the Veteran had bilateral femur fractures originally diagnosed in service, further examination at that time found no involvement or abnormality of the bilateral femur.  The X-ray reports reflect normal bony mineralization, normal preservation of the joint spaces, and unremarkable soft tissue of the bilateral femur.  The June 2012 VA examiner noted there was no evidence of bilateral femur fracture by X-rays or bone scan.  

On September 2013 VA hip and thigh examination, the Veteran reported hip pain from the lumbar area to the iliac bones.  The examiner noted that the Veteran did have severe bilateral hamstring and iliotibial band shortening.  The examiner opined that the Veteran's current hip pain is more related to her shortened hamstrings and iliotibial bands and there is generalized pain upon physical examination.  The examiner continued that the pain related to stress fractures in service is localized at the affected area and not generalized.  Further, the examiner noted that the evidence in the claims file describes findings in the bone scan from 2010 which show bilateral medial tibia plateau stress fractures and bilateral ankles stress reaction with normal X-rays.  Based on the evidence, the stress fractures diagnosed during military service were at both ankles and proximal tibia bones and presently, there is no evidence of residuals related to the documented stress fractures.  In addition, the examiner added that the current generalized leg pain experienced by the Veteran is less likely to be secondary to the in-service stress fractures and more probably related to mechanical factors of muscle shortening.  

Considering the Veteran's and others' lay statements, as described in the analysis above for the increased rating for left medial plateau stress fracture, the Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Veteran is competent to report how she feels, and her mother and neighbors competent to report what they observe, as lay persons, none are competent to identify that the Veteran's current pain is related to bilateral femur stress fractures.  Therefore, the Board finds these lay statements have little probative value as to the issue of a medical nexus between the Veteran's current disability and her in-service injury, and are outweighed by the competent medical evidence of record.  

Absent any competent medical evidence to the contrary, the Board places the greatest probative weight on the September 2013 VA examiner's opinion regarding the nature and etiology of the Veteran's claimed bilateral femur stress fracture.  The examiner considered the Veteran's lay statements, reviewed all the evidence of record, and provided a thorough rationale regarding the nature of the Veteran's symptomatology attributed to the claimed bilateral femur stress fracture.  Therefore, service connection is not warranted for the claimed bilateral femur stress fracture.  

In reaching this decision, the Board has considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for residuals of bilateral femur stress fracture, the Board finds that such rule is not for application.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for GERD is denied. 

Entitlement to a rating of 10 percent, but no higher, for left medial plateau stress fracture, is granted, subject to controlling regulations governing the payment of monetary awards.  

The appeal to reopen a claim of service connection for bilateral femur fracture is granted.  

Service connection for bilateral femur fracture is denied.  



______________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


